                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                )
                                                      )
CYNTHIA FOSTER BROWNING                               )       CHAPTER:          13
SSN: XXX-XX-6229                                      )       CASE NO.:         15-09120
3518 WHITEBUD LANE                                    )       JUDGE:            WALKER
MURFREESBORO, TN 37128                                )
                                                      )
         Debtor




ORDER GRANTING DEBTOR’S AMENDED MOTION TO UTILIZE INSURANCE PROCEEDS
 TO PAY SECURED CLAIM AND REQUIRE RELEASE OF LIEN, MODIFY CHAPTER 13
                         PLAN, AND INCUR DEBT


         THIS MATTER IS BEFORE THE COURT upon the Debtor’s Motion to Utilize Insurance

Proceeds, Modify Chapter 13 Plan, and Incur Debt, with notice of proposed action having been given to all

necessary parties pursuant to Local Rule 9013-1. It appearing that no objection had been filed in writing

within twenty-one (21) days of the filing of the proposed action, the Motion is GRANTED and the Plan

shall be modified as follows:

         1.       The Debtor shall utilize insurance proceeds in the amount of $9,839.55from Allstate

Auto Insurance.     The Debtor shall use a portion of the proceeds to pay the remaining claim of Insolve

Auto Funding in the amount of $8,473.86 (11/2018) and use the remaining proceeds in the amount of

$1,365.69 as a down payment on a replacement vehicle. The amount of the remaining claim of Insolve

Auto and the excess funds payable to the Debtor are subject to change after receipt of additional

payments from the Chapter 13 Trustee during the pendency of this Motion. Counsel for the Debtor shall

update these amounts accordingly in the submitted order granting this application.



         2.       Allstate Auto Insurance Insurance shall issue two (2) separate checks, one payable

Insolve Auto Funding in the amount of $8,473.86 and mailed c/o Capital Recovery Group, Dept. 3403,

PO Box 123403, Dallas, TX, 75312-3403, to be earmarked for the final payment on its claim. The

Case 3:15-bk-09120         Doc 41     Filed 11/16/18 Entered 11/16/18 14:29:29               Desc Main
                                      Document     Page 1 of 2
Trustee shall cease all payments on the claim to Insolve Auto Funding (ECF Claim #9). The amount of

the remaining claim of Insolve Auto and the excess funds payable to the Debtor are subject to change

after receipt of additional payments from the Chapter 13 Trustee during the pendency of this Motion.

Counsel for the Debtor shall update these amounts accordingly in the submitted order granting this

application.

        3.      The second check for excess proceeds shall be made payable to the Debtor in the amount

of $1,365.69 and mailed directly to her to be used as a down payment on a replacement vehicle.

        4.      Insolve Auto Funding shall release the lien on the title of the destroyed 2013 Hyundai

Elantra, and remit same to Allstate Auto Insurance Auto Claims, Copart 45491758, PO Box 1170,

Lebanon, TN 3708 to allow Allstate Auto Insurance to dispose of the salvage.

        5.      Insolve Auto Funding shall execute all necessary forms to complete this transaction as

quickly as possible.

        6.      Debtor’s plan payments shall be reduced from $807.00 monthly to $407.00 monthly by

only removing the claim of Insolve Auto Funding. The dividend of one hundred percent (100%) and the

base amount shall remain the same.

        7.      Debtor shall incur debt with a principal amount of no more than $20,000.00, with an

interest rate of no more than 22% and a monthly payment of no more than $400.00.




        IT IS SO ORDERED.

                                                   THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
                                                   AT THE TOP OF THE FIRST PAGE.




APPROVED FOR ENTRY:


/s/ Mary Beth Ausbrooks
Mary Beth Ausbrooks
ROTHSCHILD & AUSBROOKS, PLLC.
Attorney for Debtor(s)
1222 16th Avenue South, Suite 12
Nashville, TN 37212
(615) 242-3996 (telephone)
(615) 242-2003 (facsimile)
notice@rothschildbklaw.com



Case 3:15-bk-09120        Doc 41     Filed 11/16/18 Entered 11/16/18 14:29:29                     Desc Main
                                     Document     Page 2 of 2
